I dissent. A long, high bridge needs guards or barriers to render travel thereon reasonably safe. The frail outside railing on this bridge, while sufficient protection for pedestrians, is of such slight impediment to skidding motor vehicles that as to such it cannot be considered a guard or barrier. The only protection or guard for their safety in case of an accident depriving the driver of control is the so-called curb. When this bridge was designed and built, some 57 years ago, according to my recollection, all vehicles were moved by animal power. The vehicle followed the team, which had the instinct of self-preservation. But not so with motor vehicles. The city must take cognizance of changed conditions in the travel over its streets and bridges and take due care to make the same reasonably safe. Anderson v. City of St. Cloud,79 Minn. 88, 81 N.W. 746. Bridges are parts of the streets and highways. When declivities are dangerously near highways, strong posts and cables are *Page 385 
constructed to prevent accidents to cars which get out of control. Everyone knows that in this climate sleet, ice, and rain, let alone careless drivers of other vehicles, may take the control of an automobile out of the hands of the most careful driver. It is the duty of a municipality to keep its bridges reasonably safe for public use, 9 C.J. 474, § 75, and to maintain guard rails or barriers where necessary, 9 C.J. 477, § 79. It seems to me that it cannot be held as a matter of law that a curb not quite seven inches high is an adequate guard rail on a long, high bridge. It is common knowledge that the city has recognized that curbing of like height was not adequate, since the advent of the automobile, on Washington avenue bridge and the Lake street bridge. And I think the testimony was improperly excluded that skidding cars had scaled the low curbs, thus bringing home knowledge to the city of their defect. The adequacy of the barriers or guards on this bridge reasonably to protect the travelers was for the jury. And on that issue it seems to me the expert testimony of bridge designers and builders should have been received. The feasibility and cost of a reasonably sufficient curb or rail would enter into the problem.
The proximate cause of the death of plaintiff's intestate was also a jury issue. He being dead, the jury could presume that he was driving with due care when the other car came in contact with his and caused it to skid. If then the jury should find the driver of the other car negligent, thereby throwing the car of the deceased out of its course, and further find that but for the city's negligence in failing to maintain reasonably adequate guard rail or curb the accident would not have resulted fatally, there could have been a recovery. If the negligence of two contribute to an injury both are liable. In this case barriers, such as they were, saved one of the drivers from death although his car scaled the curb. A jury could well have found that a stringer six inches or so bolted to the sill of the sidewalk or curb would have been such a barrier as ordinary care and prudence would have provided, and that it would have rendered travel reasonably safe and prevented this death. *Page 386